33 F.2d 224 (1929)
WELCH
v.
HAMILTON et al.
District Court, S. D. California, N. D.
June 1, 1929.
George W. Wright, of Los Angeles, Cal., for complainant.
Samuel W. McNabb, U. S. Atty., and Emmett E. Doherty, Asst. U. S. Atty., both of Los Angeles, Cal., for the United States.
Dryer, Castle, McConlogue & Richards, of Los Angeles, Cal., for defendant District Bond Co.
LOUDERBACK, District Judge.
This matter involves a suit in equity to quiet title to a certain lot, piece, or parcel of land in the city of Los Angeles, county of Los Angeles, state of California, known as lot 131, tract 4612, as shown by Maps, Book No. 51, at page 79, Official Records of Los Angeles county, and praying a decree that the plaintiff be and is the owner in fee simple of said property, free and clear of all incumbrances on the part of the defendants.
It is alleged in the bill of complaint that the four defendants enumerated claim an interest or lien in the above-described property. All the parties to this suit, excepting the United States of America, are residents and citizens of the state of California. Therefore there is no issue of diversity of citizenship presented upon which jurisdiction may be given to this District Court. Jurisdiction is based solely upon the fact that the United States is a party to the suit. No other basis for jurisdiction appears on the face of the pleadings.
It is well-established law that the United States of America or its property cannot be sued without the consent of Congress. Belknap v. Schild, 161 U.S. 10, 16 S. Ct. 443, 40 L. Ed. 599; Stanley v. Schwalby, 162 U.S. 255, 16 S. Ct. 754, 40 L. Ed. 960; Bielecky et al. v. U. S. (D. C.) 26 F.(2d) 746.
Congress has never enacted any statute authorizing a suit to quiet title against the United States of America, and to so debar it from asserting any claim, interest or lien. Therefore, this action having been improperly brought against the United States, and there being no proper jurisdictional grounds for its being in the United States District Court as regards the other defendants, it is hereby directed that the bill be dismissed.